Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (7/1/2020), is being examined under the first inventor to file provisions of the AIA .   Claims (21-40) are pending since amendment dated 1/7/2021. These claims are being examined.
  
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: “supporting unit”, “plasma generating unit” and “power supplying unit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
For the purposes of examination, “supporting unit” is interpreted as the electrostatic chuck 120 in Fig 1, “plasma generating unit” is interpreted as power supply 320, “power supplying unit” is interpreted as power supplies 320 and 310.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims include terms like “first DC voltage”, “second DC voltage”, “third DC voltage”, “first RF power”, “second RF power”, “third RF power” and “fourth RF power”. The specification includes an embodiment disclosed in Fig 4 (a) and 4(b), where first period (0-t1) is assigned to a process where first RF power (P0) is used for plasma generation and first DC voltage (V0) is used for electrostatic chucking. Periods (t1-t2) uses V1 and P1 and period (t2-t3) 
It is noted that P2 represents an RF power for “disorder degree improvement section” in the specification at para 11-16, 20-26, 52 and 66-67. The specification mentions increasing disorder degree by changing intensity of a charge (at least in para 16 and others) or improving disorder degree (Para 11 and others) but does not disclose how that is done. This appears to be a discharge function and will be treated as such.
Claim 21 recites “wherein the DC voltage supplying unit supplies a second DC voltage smaller than the first DC voltage to the substrate supporting unit during the first and second discharging periods.” 
This is not according to Fig 4 (a) since second DC volts (V1) supplies during first discharge period (t1-t2) and third DC volts (V2) supplies during second discharge period (t2-t3).
Claim 22 recites “wherein the RF power supplying unit supplies a fourth RF power smaller than the first RF power to the plasma generating unit during a discharge starting period prior to the first discharging period”.
This is unclear since there is no discharge period prior to the first discharge period and fourth RF power comes after second discharge period (after t3).
Claims 23 and 33 recite “wherein the fourth RF power is smaller than the second RF power and greater than the third RF power.”
This is unclear since fourth RF power P3 is smallest of all.
Claims 24 and 34 recite “wherein the third DC voltage is greater than the second DC voltage.”
This is unclear since third DC voltage (V2) is smaller than second DC voltage (V1).


This is unclear since first discharge period is discharge starting period.
Claim 26 and 36 recite “wherein the second DC voltage is OV and the third RF power is greater than zero.”
This is unclear since second DC voltage is (V1) which appears greater than 0 volts.
Claim 30 recites “and supplying the second DC voltage to the substrate supporting unit and supplying a third RF power smaller than the second RF power to the plasma generating unit during a second discharging period after the first discharging period.”
This is unclear since the DC voltage in second discharge period (t2-t3) is (V2) which is third DC voltage.
Claim 31 recites “supplying a fourth RF power smaller than the first RF power to the plasma generating unit during a discharge starting period prior to the first discharging period.”
This is unclear since fourth RF power (P3) comes after second discharging period (after t3).
Claim 40 recites “supplying a third DC voltage to the substrate supporting unit and supplying a third RF power to the plasma generating unit during a first discharging period longer than the discharge starting period after the discharge starting period; and supplying the third DC voltage to the substrate supporting unit and supplying a fourth RF power to the plasma generating unit during a second discharging period after the first discharging period.”
This is unclear since first discharging period and discharge starting period are same and second discharging period uses third RF power (P2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Birang et al (US 5459632).
As noted above these claims suffer from severe indefiniteness issues. Therefore, for the sake of compact prosecution, this rejection uses best understanding of the claims read in the light of the claims.
Birang et al discloses a plasma processing apparatus which could be used for etching or CVD process (Para 3). The plasma chamber includes an electrostatic chuck, DC power for the chuck (120) and RF power (130) for generating plasma. Birang et al teach dechucking after the 
It is noted that this sequence matches the claimed sequence as disclosed generally in fig 4(a) and 4(b). 
The amended claims do not recite “disorder degree improvement” sometimes ascribed to second discharge period (t2-t3). It would be clear to one of ordinary skill in the art that disorder degree improvement would be no different than discharging since that would remove trapped charges.
Regarding the RF power in the period (t2-t3) it is noted that according to the teaching of Birang et al, application of optimum chucking voltage mainly contributes to dechucking while RF power provides plasma for electrical connection to ground to remove trapped charges.  
Therefore, optimizing RF power as well as dechucking voltage for a multi-step dechucking process would have been obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Birang et al (US 5612850) disclose similar process. Shindo et al (US 7541283) disclose using RF plasma to remove charge build-up (Abstract).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716